Citation Nr: 0202902	
Decision Date: 03/27/02    Archive Date: 04/04/02

DOCKET NO.  00-12 370	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Pittsburgh, Pennsylvania


THE ISSUE

Whether new and material evidence has been presented to 
reopen a claim of entitlement to service connection for 
cardiovascular disability (to include arteriosclerotic heart 
disease, myocardial infarction, three vessel coronary artery 
disease, and hypertension), claimed as hypertension.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

Neil T. Werner, Counsel


INTRODUCTION

The veteran served on active duty from May 1943 to March 
1946.

In 1997, the veteran filed a claim for service connection for 
hypertension.  The RO denied the claim in December 1997.  The 
veteran was provided notice of the denial and information 
concerning his appellate rights later in December 1997, but 
did not appeal the denial.  In 1999, VA received the 
veteran's application to reopen his claim of service 
connection for hypertension.  

This appeal comes to the Board of Veterans' Appeals (Board) 
from a March 2000 decision of the RO that denied service 
connection for arteriosclerotic heart disease, myocardial 
infarction, three-vessel coronary artery disease, and 
hypertension (claimed as hypertension).  In April 2001, the 
Board remanded the issue on appeal so that the veteran could 
have the RO hearing he had requested.  In May 2001, the 
veteran testified at a hearing before an RO hearing officer. 

Initially, the Board notes that the RO has characterized the 
claim as simply one for "service connection."  The Board 
emphasizes, however, that the question of whether a 
previously denied claim should be reopened is a 
jurisdictional matter that must be addressed before the Board 
may consider the underlying claim.  See Barnett v. Brown, 83 
F.3d 1380 (Fed. Cir. 1996).  Hence, regardless of the RO's 
actions, the Board must initially address the question of 
whether "new and material" evidence has been presented.  
Once the Board finds that no such evidence has been offered, 
that is where the analysis must end, and what the RO may have 
determined in this regard is irrelevant.  Barnett, 83 F.3d at 
1383.

For the reasons expressed below, the Board will reopen the 
veteran's claim.  However, prior to issuing a decision on the 
merits of the claim of service connection for cardiovascular 
disability, the Board must undertaking additional development 
pursuant to the authority granted by 67 Fed. Reg. 3,099, 
3,104 (Jan. 23, 2002) (to be codified at 38 C.F.R. § 
19.9(a)(2)).  When it is completed, the Board will provide 
notice of the development as required by Rule of Practice 
903.  (67 Fed. Reg. 3,099, 3,105 (Jan. 23, 2002) (to be 
codified at 38 C.F.R. § 20.903.)  After giving the notice and 
reviewing your response to the notice, the Board will prepare 
a separate decision addressing the merits of the claim for 
service connection for cardiovascular disability.


FINDINGS OF FACT

1.  In December 1997, the RO denied service connection for 
hypertension; there was then no medical evidence of a medical 
nexus between currently diagnosed cardiovascular disability 
and military service.

2.  New evidence submitted since the RO's December 1997 
denial raises a reasonable possibility of a connection 
between current cardiovascular disability and military 
service, and, thus, is so significant that it must be 
considered in order to fairly decide the merits of the claim 
of service connection for cardiovascular disability.


CONCLUSIONS OF LAW

1.  The RO's December 1997 denial of service connection for 
hypertension is final.  38 U.S.C.A. § 7105 (West 1991); 38 
C.F.R. §§ 3.104, 20.302, 20.1103 (2001).

2.  Since December 1997, new and material evidence to reopen 
the claim for service connection for cardiovascular 
disability has been associated with the claims file. 
38 U.S.C.A. §§ 5108, 7105 (West 1991); 38 C.F.R. § 3.156 
(2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Initially, the Board notes that there has been a significant 
change in the law during the pendency of this appeal.  On 
November 9, 2000, the President signed into law the Veterans 
Claims Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 
2096 (2000), which contains revised notice provisions, and 
additional requirements pertaining to VA's duty to assist.  
See Pub. L. No. 106-475, §§ 3-4, 114 Stat. 2096-2099 (2000) 
(codified as amended at 38 U.S.C. §§ 5102, 5103, 5103A, and 
5107 (West Supp. 2001)).  The new law applies to all claims 
filed on or after the date of the law's enactment, as well as 
to claims filed before the date of the law's enactment, and 
not yet finally adjudicated as of that date.  Pub. L. No. 
106-475, § 7, subpart (a), 114 Stat. 2096, 2099-2100 (2000); 
VAOPGCPREC 11-2000 (2000).  Pertinent regulations which 
implement the Act (but, with the possible exception of the 
provision governing claims to reopen on the basis of new and 
material evidence, do not create any additional rights) 
recently were promulgated.  See 66 Fed. Reg. 45620-45632 
(August 29, 2001).  Except as otherwise noted, these 
regulations also are effective November 9, 2000.  Id.

For the reasons set forth below, the Board finds that all 
notification and development action necessary to render a 
decision on the new and material evidence question has been 
accomplished, and that, in view of the Board's favorable 
disposition of this issue, that the veteran clearly is not 
prejudiced by the Board's decision to adjudicate this issue 
at this juncture (with first remanding the claim to the RO 
for explicit VCAA consideration).  

Service connection may be granted for disability resulting 
from disease or injury incurred or aggravated during a 
veteran's active military service.  38 U.S.C.A. §§ 1110, 1131 
(West 1991 & Supp. 2001); 38 C.F.R. § 3.303 (2001).

In connection with the current appeal, the veteran now 
contends that he has cardiovascular disability as a result of 
his military service.  However, service connection for 
cardiovascular disability previously was considered and 
denied.  In December 1997, the RO denied the veteran's claim 
for service connection for a hypertension.  Although notified 
of the denial later in December 1997, the veteran did not 
appeal the denial; hence, that decision is final.  See 
38 U.S.C.A. § 7105; 38 C.F.R. §§ 3.104, 20.302, 20.1103. 

Given the prior final denial, the veteran's current claim for 
service connection for cardiovascular disability may now be 
reopened and reconsidered only if new and material evidence 
has been associated with the claims file since the denial.  
See 38 U.S.C.A. §§ 5108, 7105; 38 C.F.R. § 3.156; Hodge v. 
West, 155 F.3d 1356 (Fed.Cir. 1998).

"New and material evidence" is defined, by regulation as 
follows:

New and material evidence means evidence 
not previously submitted to agency 
decision makers which bears directly and 
substantially upon the specific matter 
under consideration, which is neither 
cumulative nor redundant, and which by 
itself or in connection with evidence 
previously assembled is so significant 
that it must be considered in order to 
fairly decide the merits of the claim.

38 C.F.R. § 3.156(a) (2001) (Emphasis added).  (The Board 
notes that, parenthetically, while the above definition of 
new and material has recently changed, these changes only 
apply to claims filed after August 29, 2001, and have no 
impact on the current appeal.  See 66 Fed. Reg. 45620 to 
45632 (August 29, 2001) (to be codified as amended at 
38 C.F.R. § 3.156.  Hence, the Board will utilize the version 
of 3.156-set forth above-that was in effect at the time of 
the denial that culminated in the current appeal)

For the purpose of determining whether new and material 
evidence has been submitted, the credibility of the evidence 
is to be presumed.  Justus v. Principi, 3 Vet. App. 510, 513 
(1992).  Moreover, the evidence to be considered is that 
added to the record since the last final denial on any basis.  
Evans v. Brown, 9 Vet. App. 273 (1996).

Using these guidelines, the Board has compared the evidence 
of record at the time of the RO's December 1997 denial (the 
last final denial of the claim on any basis) and the evidence 
that has since been associated with the claims file.

Evidence of record at the time of the December 1997 denial 
included service medical records, to include copies of the 
reports of April and May 1945 entry examinations that were 
negative for any complaints, findings, or diagnosis of any 
cardiovascular disability.  A June 1945 treatment record 
noted that, while seeking treatment for nervousness, the 
veteran reported a pre-service history of treatment for 
paroxysmal tachycardia, and complained of, among other 
things, headaches and a rapidly beating heart.  However, the 
examiner noted that he had not detected a paroxysmal 
tachycardia on this, or at any earlier, examination of the 
veteran.  Thereafter, January 15, 1946, treatment records 
noted that the veteran, for many months, had complained of 
dizziness and headaches, had elevated blood pressures that 
ranged from 170/100 to 156/96, and that his blood pressure 
had not improved with medication.  The diagnosis was arterial 
hypertension.  He was transferred  to the San Diego Naval 
Hospital for treatment.  Treatment records from the San Diego 
Naval Hospital, dated from  January 15 to January 19, 1946, 
noted that the veteran had a one-year history of dizziness, 
headaches, and nervous spells with a diagnosis of 
hypertension being made three weeks earlier.  The veteran's 
pre-service history of paroxysmal tachycardia was once again 
noted.  The hospitalization entry examination was negative 
for adverse symptomology with blood pressure of 122/80.  On 
January 19, 1946, it was noted that hourly blood pressure 
readings over a period of 24 hours failed to reveal a 
pressure above 140/90 with most readings around 110/80.  It 
was opined that the above findings did not bear out the 
admission diagnosis of hypertension, his symptoms were on a 
functional basis, and his symptoms were not of sufficient 
significance to warrant further study.  The diagnosis of 
hypertension was withdrawn and replaced with a finding that 
no disease was found.  The veteran was found fit to return to 
duty and returned.  Thereafter, at the veteran's March 1996 
separation examination, it was noted that the veteran's 
medical history included arterial hypertension in January 
1946.  However, on examination, blood pressure was 126/80 and 
no abnormalities were found.

The evidence of record in December 1997 also included medical 
treatment records, dated from October 1954 to September 1997.  
These records show the veteran's complaints and/or treatments 
for cardiovascular disability beginning in October 1994.  See 
private treatment records from Punxsutawney Area Hospital 
dated in October 1994 and May 1996; private treatment records 
from Cardiac Catheterization Laboratory dated in November 
1994; letters from Robin Girdhar, M.D. (Cardiology-Internal 
Medicine, Ltd.), dated in April 1996 and August 1996; and a 
letter from Andrew A. Farkas, M.D. (Punxsutawney Medical 
Associates, Ltd.), dated in March 1997.  The diagnoses 
include arteriosclerotic cardiovascular disability, 
myocardial infarction, three-vessel coronary artery disease, 
and hypertension.  Id.  However, none of the above medical 
records included any evidence or opinion relating current 
cardiovascular disability to active military service. 

Medical evidence associated with the claims file since 
December 1997 includes duplicative service medical records; 
private treatment records from Punxsutawney Area Hospital; a 
November 1997 summary of the veteran's current illnesses; 
letters dated in August 1997 and January 1999 from Dr. 
Girdhar; a January 1999 letter from Dr. Farkas; private 
treatment records from Shadyside Hospital, dated from April 
1999 to May 1999; VA treatment records, dated from February 
1998 to May 2001; a June 1999 RO request for a medical 
opinion along with June 1999 and February 2000 VA medical 
opinions; a July 1998 statement from a friend of the veteran; 
written statements and personal hearing testimony from the 
veteran; and extracts of a book showing the history of the 
ship that the veteran served on during World War II, copies 
of newsletters published by men who served on that ship, and 
copies of service awards.  

The majority of the additional medical records received show, 
among other things, the veteran's continued complaints and 
diagnoses of, and/or treatment for cardiovascular disability, 
including records documenting pre- and post-operative care 
following a quadruple bypass at Shadyside Hospital in April 
1999.  Significantly, however, in letters dated in January 
1999, Drs. Girdhar and Farkas appear to relate, for the first 
time, the veteran's current cardiovascular disability to the 
hypertension he was diagnosed with while in military service.  
Specifically, Dr. Girdhar wrote:

I had the opportunity to review some of 
the naval clinical records on [the 
veteran].

I note that he has had hypertension with 
dizziness and headache intermittently.  
Although the records are somewhat 
incomplete and the exact duration of his 
hypertension is unclear, clearly long-
standing hypertension can lead to 
progressive heart disease in the form of 
coronary artery disease and is clearly a 
risk factor for some of the medical 
problems that [the veteran] currently 
has.  It should be noted that [the 
veteran] does have known coronary artery 
disease, left ventricular dysfunction, 
mitral regurgitation, prior inferior wall 
myocardial infarction and compensated 
congestive heart failure.  In all of 
these clinical diagnoses, hypertension is 
indeed a risk factor.

Similarly, Dr. Farkas wrote:

This letter is in response to your 
request for my medical opinion regarding 
[the veteran] and his long-standing 
hypertension and current illness.  Review 
of his Naval clinical records . . . 
provided to me by [the veteran] from 1946 
indicate hypertension diagnosed at this 
time.  According to [the veteran], his 
elevated blood pressure was not treated.  
[The veteran] over the last several years 
has since developed ASCAD with history of 
inferior wall myocardial infarction, 
chronic atrial fibrillation, mitral 
regurgitation, history of ventricular 
fibrillation with continuing diagnosis of 
hypertension.  It is well known that 
long-standing hypertension of many years 
duration is [a] strong risk factor for 
the development of ASCAD with myocardial 
infarction.  I do believe his 
hypertension diagnosed in 1946 was a 
contributing risk factor to the 
subsequent myocardial infarction. 

The Board finds that the above-referenced medical opinions, 
in particular, provide pertinent evidence that was not 
previously of record-evidence suggesting a relationship 
between current cardiovascular disability and the veteran's 
military service.  The Board finds such evidence is "new," 
in the sense that it was not previously of record, and is 
neither duplicative nor cumulative of evidence previously of 
record.  Moreover, such evidence is "material," in the 
sense that it bears directly and substantially on the issue 
under consideration, and is so significant that it must be 
considered in order to decide fairly the merits of the 
underlying claim.  Thus, the Board concludes that evidence 
meeting the regulatory definition of new and material 
evidence has been associated with the claims file, and that 
the veteran's claim for service connection for cardiovascular 
disability may be reopened and considered on the merits.  See 
38 C.F.R. § 3.156(a).  



ORDER

As new and material evidence has been submitted to reopen the 
veteran's claim for cardiovascular disability (to include 
arteriosclerotic heart disease, myocardial infarction, three 
vessel coronary artery disease, and hypertension), claimed as 
hypertension, to this extent, the appeal is granted.



		
	JACQUELINE E. MONROE
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.

 

